DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
As per the remarks of 09/22/2022, The instant application with Application Number 16/954,378 filed on 06/16/2020 is presented for examination. As per the remarks of 6/23/2020 claims 1-9 are cancelled, and claims 10-29 have been added.
Information Disclosure Statment
The Information Disclosure Statements dated 09/22/2022 and 11/18/2022 are acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 10-11, 13, 15-22, 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kube (US 2017/0055890) in view of Zhang (US 2016/0161985) further in view of He (US 20170347927).
With respect to claims 10, 13, 20-23, Kube discloses a medical device (Figs. 1-4) comprising measurement unit adapted to measure a value or values of a physiological parameter (See Para. # 6 and 15); an energy storage unit connected with the measurement unit providing energy supply for the measurement unit (see reproduced drawing below: Fig. 1, 148); an NFC antenna (Fig. 1, 152); an energy supply unit connected to the NFC antenna and to the energy storage unit (Fig. 2, 170), wherein the energy supply unit controls the NFC antenna such that in the presence of an electromagnetic field of a pre-defined frequency range (Para. # 0045), energy is withdrawn from the electromagnetic field surrounding the NFC antenna and stored in the energy storage unit (Para. # 0043 and 0044), a charge control unit, connected

    PNG
    media_image1.png
    692
    612
    media_image1.png
    Greyscale

to the energy storage unit and adapted to determine an electric charge contained in the energy storage unit (Para. # 0046 and 0050), wherein the charge control unit is adapted to determine the electric charge contained in the energy storage unit before a measurement of the physiological parameter is performed by the measurement unit (See Para. # 0167: one status information regarding a status of charge of the rechargeable energy storage device 134 with at least one threshold value, in order to recognize a need for recharging the rechargeable energy storage device 134; alternatively, the information transmitted by the sensor module 112 may directly contain the information that the rechargeable energy storage device 134 has to be recharged); and a communication unit connected with the charge control unit (Para. # 0056, 0058 and 0060), wherein the communication unit is adapted to output a pre-defined visible, audible, and/or tactile signal (Para. # 0066 and 0168) if the electric charge contained in the energy storage unit determined by the charge control unit is equal to or below a pre-defined minimum charge value (Para. # 0044, 0049, 0061, 0079, 0162 and 167:comparison of the state of charge with a threshold amount/value I order to identify a recharging requirement), wherein the measurement unit is adapted such that a measurement of a value or values of the physiological parameter performed by the measurement unit is blocked if the charge contained in the energy storage unit determined by the charge control unit is equal to or below the predefined minimum charge value (Para. # 0162-0164 and 166: one or more items of additional information may be generated by evaluating the measurement data, such as by comparing the measurement data with one or more threshold values, in order to generate information on a medical status of the user based on the set algorithm).
KUBE, however, does not expressly disclose the NFC antenna comprising a ferrite core or disc formed by a structure printed on a PCB.
Zhang discloses, on the other hand, the NFC antenna comprising a ferrite core or disc formed by a structure printed on a PCB (see Para. # 0049 and 0082: the mobile device has an emended or printed circuit board to accommodate required circuitries in a small size electronics, such as smart phone). 
Further He discloses a printed circuit board for communication that the magnetic field as described in figure 3 includes a flexible ferrite providing multilayer PCB core coil (Para. # 0046).
KUBE, Zhang and He are analogous art because they are from the same field of endeavor namely power source management and sensor module and system for powering electronic device. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added an NFC made from ferric or disc formed on a PCB structure to the sensor module of KUBE in view of the teachings of Zhang further in view of He for the benefit of wireless circuitry in small size that fits into miniature circuit.
With respect to claims 11 and 28, the combined references of Kube, Zhang and He discloses the medical device, as described above, wherein Kube further discloses the charge control unit comprises a gas gauge (Para. # 104 and 166). 
With respect to claim 14, the combined references of Kube, Zhang and He discloses the medical device, as described above wherein Kube further discloses the charge control unit is adapted to determine the electric charge contained in the energy storage unit before one measurement of the physiological parameter is conducted by the measurement unit (Para. #0044). 
With respect to claims 15 and 22, the combined references of Kube, Zhang and He discloses the medical device, as described above wherein Kube further discloses the charge control unit is connected to the energy supply unit, wherein the charge control unit activates the energy supply unit for energy withdrawal using the NFC antenna if the electric charge contained in the energy storage unit determined by the charge control unit is equal to or below the pre-defined minimum charge value (Para. # 49 and 50). 
With respect to claims 16 and 27, the combined references of Kube, Zhang and He discloses the medical device, as described above wherein Kube further discloses the medical device is adapted to administrate a medicament based on the measured value or values of the physiological parameter (Para. # 15, 18 and 66). 
With respect to claims 17 and 25, the combined references of Kube, Zhang and He discloses the medical device, as described above wherein Kube further discloses the physiological parameter is a blood glucose level (Para. # 0066 and 0083). 
With respect to claims 18 and 26, the combined references of Kube, Zhang and He discloses the medical device, as described above wherein Kube further discloses the energy storage unit is a rechargeable battery (Para. # 0014 and 0071). 
With respect to claims 19 and 29, the combined references of Kube, Zhang and He discloses the medical device, as described above wherein Kube further discloses, comprising an integrated temperature tracker configured to determine a temperature and prevent measurement of the physiological parameter by the measurement unit based on the determined temperature (Para. # 0109).
With respect to claims 31-32, the combined references of Kube, Zhang and He discloses the medical device, as described above wherein Kube further disclosed that the predefined minimum charge value is 30mA (see Para. # 0071: may have a capacity at least 0.1A or 0.3A and charging power, at least .1-.3Am). 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection as described above. The previous anticipatory rejections have been withdrawn, but replaced the new ground of rejection based on the current amendments.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859